Citation Nr: 0831907	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.  

3.  Entitlement to service connection for cancer of the 
colon, to include as due to herbicide (Agent Orange) 
exposure, for the purpose of accrued benefits.

4.  Entitlement to service connection for cancer of the 
stomach, to include as due to herbicide (Agent Orange) 
exposure, for the purpose of accrued benefits.

5.  Entitlement to an increased disability rating for 
bilateral high tone deafness, currently evaluated as 10 
percent disabling, for the purpose of accrued benefits.

6.  Entitlement to an increased disability rating for a low 
back condition with peripheral neuropathy, currently 
evaluated as 10 percent disabling, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; D.J.; B.M.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1982; he died in November 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and February 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Boston, Massachusetts.  The 
appellant testified before the undersigned Veterans Law Judge 
in May 2008; a transcript of that hearing is associated with 
the claims folder.

The issue of entitlement to service connection for PTSD for 
the purpose of accrued benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in November 2003.  His death certificate 
lists his immediate causes of death as acute respiratory 
arrest and metastatic colon cancer.  

2.  The veteran served in the Republic of Vietnam sometime in 
the period between January 9, 1962, and May 7, 1975; 
herbicide exposure is therefore presumed.

3.  The competent evidence of record fails to demonstrate 
that the veteran's cause of death is related to his active 
duty service, including exposure to herbicides.

4.  The veteran filed a claim for service connection for 
stomach and colon cancer that was denied in February 2003; 
evidence of record at the time of the veteran's death in 
November 2003 fails to show that stomach or colon cancer is 
related to his active duty service, including exposure to 
herbicides.

5.  Evidence of record at the time of the veteran's death in 
November 2003 demonstrated that his service-connected 
bilateral high tone deafness is productive of no more than 
Level VII hearing acuity in the right ear and no more than 
Level VI hearing acuity in left ear.

6.  Evidence of record at the time of the veteran's death 
fails to demonstrate an increase in the severity of his 
service-connected low back condition with peripheral 
neuropathy sufficient to warrant an increased rating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) (2007).

2.  The criteria for entitlement to accrued benefits based on 
the veteran's pending claim of service connection for cancer 
of the colon have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2007).

3.  The criteria for entitlement to accrued benefits based on 
the veteran's pending claim of service connection for cancer 
of the stomach have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2007).

4.  The criteria for a rating of 30 percent, and no higher, 
for bilateral hearing loss have been met throughout the 
appeal period for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2007).

6.  The criteria for an increased rating for a low back 
condition with peripheral neuropathy have not been met for 
the purpose of accrued benefits.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Code 5243 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2005 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet App. at 120.  

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC) benefits, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The Board finds that a February 2004 letter partially 
satisfied VA's duty to notify provisions under the VCAA and 
Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the appellant what 
information and evidence was needed to substantiate a DIC 
claim based on a previously service-connected condition.  It 
also informed her about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant, 
as well as what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, 
and records from other Federal agencies.  The February 2004 
letter was sent prior to the July 2004 initial adjudication.  
Thus, notice regarding the VCAA elements addressed in this 
letter was timely.  See Pelegrini II, supra.  

The February 2004 notice reflects that she was not provided a 
statement of the conditions for which the veteran was 
service-connected at the time of his death in accordance with 
the Court's holding in Hupp.  Moreover, she was not provided 
any explanation as to the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected or notice of the evidence and information 
used to establish an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  These notice errors 
are presumed prejudicial to the appellant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Nevertheless, the 
Board concludes that a remand is unnecessary for the reasons 
discussed below.

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

The veteran's death certificate lists metastatic colon cancer 
as a primary cause of death; however, the veteran is not 
service-connected for this disability.  To the extent that 
the appellant has not been provided notice regarding the 
elements for establishing service connection, the Board finds 
that she has demonstrated actual knowledge of a need to show 
a nexus between her late husband's colon cancer and service 
by her written statements and May 2008 testimony that his 
exposure to Agent Orange during service led to the 
development of colon cancer.  Thus, remanding this appeal to 
supply the appellant with the elements for establishing 
service connection would only unnecessarily delay this appeal 
without any obvious benefit flowing to her.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Regarding the need to notify the appellant of the 
disabilities the veteran was service-connected for at the 
time of his death, the Board observes that she had actual 
knowledge that the veteran was service-connected for 
bilateral high tone deafness and a low back condition with 
peripheral neuropathy as she was concurrently appealing a 
claim of entitlement to accrued benefits based on pending 
increased ratings claims related to these two disabilities at 
the time of the veteran's death.  As for the veteran's other 
service-connected disabilities, the appellant demonstrated 
actual knowledge through her representative that the veteran 
was service connected for peripheral vascular disease by 
statements made at the May 2008 Board hearing.  See Hearing 
Transcript, pp. 26-28.  Finally, the veteran is service-
connected for tinea cruris, axillaris, and fungus infection 
of the feet.  There is no medical evidence that such 
disabilities had a causal relationship to the veteran's 
death.  Moreover, the appellant, who it has already been 
demonstrated has shown understanding of the need to identify 
service-connected disabilities as the cause of the veteran's 
death, has never asserted that tinea cruris, axillaris, and 
fungus infection of the feet led to the veteran's death.  
Under such circumstances, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  This notice was provided to the appellant in an 
August 2006 letter regarding her accrued benefits claims on 
appeal.  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard, supra; see also Sabonis, supra.

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
what evidence and information is necessary to support her lay 
assertions, as shown by her May 2008 testimony regarding each 
of her claims decided herein.  As such, the Board finds that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her cause of death claim.  
38 U.S.C.A. § 5103A(a).  In this regard, the veteran's 
service treatment records are associated with the claims 
folder, as well as all relevant VA and private treatment 
records.  The appellant has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding her claim.  Following her May 2008 Board hearing, 
the record was left open for 60 days to allow the appellant 
to submit additional evidence and argument in support of her 
claim.  With the exception of an August 2008 letter that is 
duplicative of evidence already of record, the appellant 
failed to submit any additional evidence.  

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that it has 
determined that the evidence currently of record is 
sufficient to decide the appellant's claim.  Thus, no remand 
for a VA medical opinion is warranted.  See Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and 
not (d), applies to DIC claims, and requires that VA need 
only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit").  In the present case, it is presumed that the 
veteran was exposed to Agent Orange during service.  However, 
as discussed in more detail below, there is nothing in the 
record, other than the appellant's own lay statements, which 
indicates that the veteran's death, including his metastatic 
colon cancer, was related to service, including Agent Orange 
exposure.  As such lay statements cannot serve as competent 
evidence of a nexus, the Board finds that there is nothing to 
suggest a possible link between the veteran's death and 
military service.  In the absence of any competent evidence 
indicating a potential link, a medical opinion is not 
necessary to substantiate the appellant's claim.  

Turning to the appellant's accrued benefits claim, the Board 
finds that letters dated in August 2005 and August 2006 fully 
satisfied VA's duties to notify the claimant of information 
necessary to substantiate and develop her claims.  As for 
VA's duty to assist, as will be explained in greater detail 
below, the outcome of an accrued-benefits claim hinges on the 
application of the law to evidence which was in the file at 
the time of the veteran's death.  Seeing as no additional 
evidence may be added to the file in regards to these issues, 
no evidentiary development is necessary for the claims 
decided herein.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Cause of Death

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the immediate cause of the veteran's 
death was reported on the death certificate as acute 
respiratory arrest due to metastatic colon cancer.  At the 
time of the veteran's death, service connection was 
established for a low back condition with peripheral 
neuropathy, bilateral high tone deafness, peripheral vascular 
disease, and tinea cruris, axillaris and fungus infection of 
feet.  The Board observes that there is no competent evidence 
of record which establishes that any of the veteran's 
service-connected disabilities were the immediate or 
underlying cause of the veteran's death, etiologically 
related to the cause of the veteran's death, or hastened 
death.  Moreover, the appellant herself has not asserted that 
any of the veteran's service-connected disabilities caused 
his death.  

Rather, the appellant asserts that metastatic colon cancer, 
which is listed as a primary cause of death on the veteran's 
death certificate is directly related to the veteran's 
military service.  Specifically, she contends that the 
veteran's colon cancer is a direct result of exposure to 
Agent Orange while serving in the Republic of Vietnam.  The 
Board sympathizes with the appellant and acknowledges her 
statements and testimony.  However, after review of the 
record, the Board concludes that there is no medical basis 
for such a finding.  As such, service connection for 
metastatic colon cancer is not warranted, and service 
connection for the cause of the veteran's death may not be 
granted on this basis.

VA has determined that a veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  The veteran's service treatment 
records contain evidence that he served in the Republic of 
Vietnam at a minimum for the period from November 1968 to 
November 1970.  Thus, exposure to Agent Orange (herbicide) is 
presumed. 

However, presumptive service connection is not warranted for 
the veteran's metastatic colon cancer as such disability is 
not one of the diseases listed in 38 C.F.R. § 3.309(e) (2007) 
that qualifies for presumptive service connection.  See also 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6).  Furthermore, 
the appellant has not presented the Board with any 
independent medical opinion, scientific, or medical evidence 
linking colon cancer to herbicide exposure as requested.  
Therefore, the Board also concludes that, regardless of the 
presumption, the preponderance of the evidence is against 
service connection as secondary to herbicide exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  See 
also Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 
41,442, 41,449 and 57,586, 57,589 (1996) (the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted).  

Although service connection is not found to be presumptively 
related to herbicide exposure, the Board observes that it 
still must consider whether the evidence demonstrates that 
the veteran's metastatic colon cancer was incurred during 
service or is otherwise related to service.  See Combee, 
supra.  To this extent, the Board finds that the 
preponderance of the evidence is against such a finding; 
thus, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied.

First, the veteran's service treatment records, including his 
January 1985 retirement examination, are absent any mention 
of colon- or cancer-related problems.  The first competent 
evidence of complaints is in March 2002.  Private treatment 
records show that the veteran developed nausea and vomiting 
approximately two weeks prior to admission at St. Elizabeth's 
on March 4, 2002.  Following a complete work-up, including 
colon and abdominal biopsies, the diagnosis recorded is Stage 
IV advanced signet cell cancer of the colon.  The Board 
observes that it may, and will, consider in its assessment of 
a service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Thus, the more than 15 year 
lapse in time between the veteran's separation from active 
duty and the first diagnosis of colon cancer weighs against 
any finding that such disease was incurred in or is otherwise 
related to military service.  

Finally, although the Board acknowledges the appellant's own 
testimony and assertions regarding the etiology of the 
veteran's metastatic colon cancer, particularly her 
assertions that his chronic indigestion problems throughout 
the years are related to his colon cancer, as a layperson, 
she is not competent to provide evidence regarding the 
etiology of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Only a competent 
medical professional may do so, and in the present case, the 
record does not contain any etiological opinion by a 
competent medical professional indicating the veteran's colon 
cancer is a result of his military service.  

Thus, with consideration of the veteran's service treatment 
records, the length of time following service prior to a 
recorded diagnosis of metastatic colon cancer, and the 
absence of any medical opinion suggesting a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's cause 
of death is related to his military service.  Consequently, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

II. Accrued Benefits

At the time of his death, the veteran had pending claims of 
entitlement to service connection for stomach cancer and 
colon cancer as well as pending claims of entitlement to an 
increased rating for bilateral high tone deafness and a low 
back condition with peripheral neuropathy.  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 C.F.R. § 
3.1000(d)(4).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued benefits 
so that a veteran's survivor may receive the full amount of 
an award for accrued benefits.  See The Veterans Benefits Act 
of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  This amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003; thus, it is 
not applicable in the present case.  

A. Service Connection for Cancer of the Stomach and Colon

The Board has already considered whether the veteran's 
metastatic colon cancer was related to his active duty 
service, including exposure to Agent Orange.  For brevity's 
sake, it will not repeat its analysis here.  And as for the 
veteran's pending claim regarding stomach cancer, the Board 
observes that there is no competent evidence that the veteran 
was diagnosed with cancer of the stomach.  Rather, as 
evidenced by the veteran's private medical records, the 
veteran had metastatic colon cancer that had spread to his 
abdominal wall.  See Abdominal Wall Biopsy Report dated March 
7, 2002; Treating Physician Report dated May 14, 2002 
(veteran diagnosed with metastatic colon cancer to the 
abdomen).  Thus, the adenocarcinoma cells in his abdomen and 
colon are part of the same disease process.  As such, service 
connection for such stomach cancer must be denied for the 
purposes of accrued benefits.  

B. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

(a) Bilateral High Tone Deafness

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).

Turning to the record at the time of the veteran's death, the 
record contained an August 2002 audiological evaluation 
completed shortly after he filed his claim for an increase in 
May 2002.  Pure tone thresholds, in decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
60
80
95
68
LEFT
30
45
70
75
55

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 66 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is VII and for the left ear is VI.  See 38 C.F.R. § 4.85.  
Entering these category designations for each ear into Table 
VII results in a 30 percent disability rating under 
Diagnostic Code 6100.

The August 2002 VA examination report clearly demonstrates 
bilateral hearing loss productive of a 30 percent rating.  
Since the record does not contain any additional audiological 
evaluation results with which to evaluate the veteran's 
hearing loss during this appeal period, it appears that the 
RO failed to properly apply Table VI and Table VII in 
evaluating the veteran's claim.  In this regard, it appears 
that the RO used only the veteran's average pure tone 
threshold and Table VIa.  38 C.F.R. § 4.86(b).  However, the 
pure tone thresholds reported at the August 2002 VA 
examination do not warrant application of Table VIa.  
Moreover, VA is always required to apply the average pure 
tone threshold values and the Maryland CNC speech recognition 
scores to Table VI unless the speech recognition scores are 
unavailable for one reason or another.  38 C.F.R. § 4.86(a).

The August 2002 VA examination was completed within three 
months of the veteran's assertion that hearing loss 
disability had worsened.  Thus, granting all reasonable doubt 
in favor of the veteran, the Board finds that the evidence of 
record throughout this appeal demonstrates entitlement to a 
30 percent rating.  The competent evidence does not, however, 
show that the veteran's hearing loss was of such severity at 
any time during this appeal to warrant a rating in excess of 
30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(Board must considered whether staged ratings are 
appropriate).  Therefore, a rating of 30 percent, and no 
higher, is granted for the entire appeal for the purpose of 
accrued benefits.

(b) Low Back Disorder with Peripheral Neuropathy

At the time of his death, the veteran had a pending claim of 
entitlement to an increased rating for his service-connected 
low back condition with peripheral neuropathy, received May 
22, 2002.  For the reasons discussed in more detail below, 
the Board finds that the evidence of record at the time of 
the veteran's death fails to demonstrate that his low back 
condition underwent a change in symptomatology or an increase 
in severity.  As such, the appellant's claim of entitlement 
to an increased rating for accrued benefits purposes must be 
denied. 

Unlike the veteran's pending increased rating claim for 
hearing loss, the veteran died before he could be scheduled 
for a VA examination.  As such, the Board can only attempt to 
determine the severity of his low back disability through the 
use of lay statements and contemporaneous treatment records.  
The Board has carefully reviewed the record and finds that 
the veteran did not seek treatment for a low back disability 
for the period from May 2001 through his death.  Moreover, he 
made no mention of such disabilities at his August and 
September 2002 VA examinations for mental disorders, 
digestive disorders, and audiological disorders.  In the 
present case, the most recent medical evidence regarding the 
veteran's low back disability is a November 1990 VA 
examination report associated with a prior increased rating 
claim.  In addition to a lack of relevant contemporaneous 
medical evidence, the Board observes that the veteran himself 
had not provided any lay evidence regarding his low back 
disability and any claimed associated symptoms prior to his 
death.  Rather, his May 2002 claim indicates that he "get[s] 
10% for [his] back now."  Finally, although the appellant 
testified in May 2008 about the veteran's low back condition, 
she did not present any lay evidence regarding the severity 
of the veteran's low back condition.  Rather, her only 
contention was that separate ratings were warranted for the 
peripheral neuropathy that was already rated as part of his 
original disability.  

In the absence of any lay or contemporaneous medical evidence 
showing a change in symptomatology or an increase in 
severity, there is nothing pertinent to the current appeal 
period with which to determine the severity of the veteran's 
service-connected low back condition with peripheral 
neuropathy.   Under these circumstances, the current record 
is insufficient to show that the veteran's disability met the 
criteria for a rating in excess of 10 percent.  Thus, the 
appellant's claim of entitlement to an increased rating for a 
low back condition with peripheral neuropathy must be denied 
for accrued benefit purposes. 

	
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for cancer of the colon for 
the purpose of accrued benefits is denied.

Entitlement to service connection for cancer of the stomach 
for the purpose of accrued benefits is denied.

A 30 percent disability rating, and no higher, is granted for 
the entire period of this appeal for bilateral high tone 
deafness for the purpose of accrued benefits.

Entitlement to an increased rating for a low back condition 
with peripheral neuropathy, currently evaluated as 10 percent 
disabling, for the purpose of accrued benefits is denied.


REMAND

Prior to his death, the veteran asserted that he was entitled 
to PTSD based on traumatic events that occurred while he was 
serving in Vietnam.  In his May 2003 notice of disagreement, 
he describes how the Viet Cong would bombard his base with 
rocket fire at night, put razors in the bunker floor, and put 
snakes in the "3 stepper."  In sum, the veteran contended 
that the general trauma of serving in Vietnam resulted in his 
current diagnosis of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

The veteran was evaluated in September 2002 by VA and found 
to have Axis I diagnoses of PTSD and depression, not 
otherwise specified.  According to the examiner's report, the 
basis for the veteran's PTSD diagnosis was the exposure to 
"active combat" while serving as a construction engineer 
during the Vietnam War.  The examiner noted that the veteran 
reported that part of his duties included defending air bases 
his outfit was building and picking up body parts of dead 
servicemen.  Such events, the examiner found, were sufficient 
stressors to meet criterion A.  

It is clear from above that the competent evidence of record 
demonstrates that the veteran has a DSM-IV diagnosis of PTSD 
based on service-related stressors.  The issue for the Board 
is therefore whether there is credible supporting evidence 
that the veteran's claimed in-service stressor occurred.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  The 
September 2002 VA examination report reflects that the 
veteran reported shooting and killing "the enemy" while in 
Vietnam.  His other reported stressors are also combat-
related.  Thus, it appears that the veteran was asserting 
that he should be afforded status as a combat veteran.  

The veteran's service personnel file was not obtained prior 
to his death in November 2003.  The only personnel record 
currently associated with the claims file is a DD-214 form 
for the period of active duty service from November 1982 to 
June 1985.  This form indicates that the veteran was in 
receipt of the Republic of Vietnam Campaign Medal and the 
Vietnam Service Medal; however, there is nothing which on its 
face denotes that the veteran should be afforded combat 
status. 

Appellant is entitled to accrued benefits to which the 
veteran was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  38 C.F.R. § 3.1000(a).  "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d).  In 
Hayes v. Brown, 4 Vet. App. 353 (1993), the Court noted that 
VA Manual M21-1, para. 5.25(a) permits certain government 
documents, including Service Department records, to be 
considered as being in the file at date of death even though 
actually put into the file post date of death.  It further 
held that to the extent that these Manual provisions affect 
what post-date-of-death evidence may be considered, they have 
" 'the force of law'...[as they affect] a substantive right  
[of appellant to accrued benefits,] and...placement in a 
procedural manual cannot disguise [the] true nature [of these 
provisions] as...substantive rule[s]."  Id. (quoting Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990)).  

Prior to his death the veteran asserted that he engaged in 
combat with the enemy.  The limited service records currently 
associated with the claims file do not support such 
contention.  However, to conclude that the veteran's 
personnel file does not contain information and evidence that 
supports the late veteran's contentions regarding combat 
would be mere speculation.  As such, the Board finds that a 
remand is necessary to obtain the veteran's basic and 
extended personnel file. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's basic and 
extended service personnel file.

2.  Following completion of the above, 
readjudicate the appellant's claim of 
entitlement to service connection for PTSD 
for the purpose of accrued benefits.  If 
the benefit sought on appeal is not 
granted to the satisfaction of the 
appellant, the appellant and her 
representative, if any, should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


